Bboyles, J.
1. Under repeated rulings of the Supreme Court and of this court, the refusal of the trial judge to direct a verdict is never error.
2. It was not error for the court to exclude testimony offered by the defendant for the purpose of proving that the negro prosecutor, the father *698of the girl alleged to have been inveigled by the defendant, had stated that if it had not been for “the white folks” he would not have prosecuted the defendant. Such evidence was clearly irrelevant and immaterial, and was properly repelled.
Decided October 18, 1916.
Indictment for misdemeanor; from Miller superior court — Judge Worrill. April 29, 1916.
B. B. Bush, for filaintiff in error.
B. T. Castellón>, solicitor-general, B. B. Arnold, contra.
3. “Any person who forcibly, maliciously, or fraudulently leads, takes or carries away, or decoys or entices away, any child under the age of eighteen years from its parent or guardian, or against his will, or without his consent, is guilty of kidnapping.” Penal Code, § 110. There was some evidence which authorized the jury to find that the defendant had maliciously enticed away from her father, the prosecutor, and without his consent, his fifteen-year-old daughter; and the verdict having been approved by the trial judge, this court will not interfere.

Judgment affirmed.